DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/7/2022.  Claims 1, 4-7, 9-14, 16, and 17 are now pending in the present application.  Claims 2, 3, 8, 15, 18, and 19 have been canceled by the Applicant.  This Action is made FINAL.
Claim Rejections - 35 USC § 112
Claims 1, 4-7, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 10, and 17, the limitations, "based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current PLMN” and “based on the rejection cause that the rejected S-NSSAI is not available in a current registration area of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current registration area", introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Specifically, Applicant’s specification does not seem to disclose 

Claims 4-7, 9, 11-14, and 16 are also rejected by virtue of their dependency on claims 1, 10, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, 10, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (U.S. Patent Application Publication No. 2020/0092706 A1) (hereinafter Kawasaki) in view of Zhu et al. (U.S. Patent Application Publication No. 2020/0322879 A1) (hereinafter Zhu) and further in view of 3GPP TS 24.501 V0.3.1, uploaded February 9, 2018 (hereinafter 3GPP).

Regarding claim 1, Kawasaki discloses a method of receiving, by a user equipment (UE), a configuration update command message in a wireless communication system (Figure 1 and paragraph 0032 disclose the UE_A 10 may be any wirelessly connectable terminal apparatus.  Paragraph 0184 discloses seventh behavior in the present embodiment is behavior in which the UE_A 10 updates the forbidden NSSAI list or forbidden S-NSSAI list stored in the UE_A 10.  Specifically, the UE_A 10 and/or the apparatus in the core network may add NSSAI which the UE_A 10 has transmitted to the network or S-NSSAI included in NSSAI, to the forbidden NSSAI list or forbidden S-NSSAI list.  Paragraph 0203 discloses the 15th identification 
receiving, from an access and mobility management function (AMF), the configuration update command message for updating a configuration of the UE (Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected.  Paragraph 0214 discloses the 21st identification information in the present embodiment is information indicating the cause value (cause) indicating that the request has been rejected.  Paragraph 0264 discloses the AMF_A 240 may indicate the reason why some of the requests the UE_A 10 are rejected or not allowed, by transmitting the 15th identification information.  For example, the AMF_A 240 may transmit the 15th identification information to indicate that NSSAI different from the NSSAI required by the UE_A 10 is allocated to the UE_A 
wherein the configuration update command message includes a rejected network slice selection assistance information (NSSAI) (Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected.  Paragraph 0214 discloses the 21st identification information in the present embodiment is information indicating the cause value (cause) indicating that the request has been rejected.  Paragraph 0264 discloses the AMF_A 240 may indicate the reason why some of the requests the UE_A 10 are rejected or not allowed, by transmitting the 15th identification information.  For example, the AMF_A 240 may transmit the 15th identification information to indicate that NSSAI different from the NSSAI required by the UE_A 10 is allocated to the UE_A 10, and may indicate the reason for this.  Paragraph 0283 discloses the AMF_A 240 may transmit one or more pieces of identification information from the 21st identification information to the 27th identification information to indicate that the NSSAI requested by the UE_A 10 is not allowed, or to indicate the reason why the NSSAI requested by the UE_A 10 is not allowed.  Paragraph 0162 discloses the forbidden NSSAI list in the present embodiment is a prohibition list in which NSSAI prohibited from being used by the network is stored.  The forbidden NSSAI list may include one or multiple pieces of NSSAI.  Furthermore, the UE_A 10 may manage forbidden NSSAI list for each PLMN or for each registration area/cell.  Paragraph 0184 discloses  seventh behavior in the present embodiment is behavior in which the UE_A 10 updates the forbidden 
wherein the rejected NSSAI includes at least one rejected single-network slice selection assistance information (S-NSSAI) (Paragraph 0160 discloses the Single Network Slice Selection Assistance information (NSSAI) in the present embodiment is a group of S-NSSAI.  Each S-NSSAI included in the NSSAI is information that assists the access network or the core network to select NSI.  Paragraph 0161 discloses the forbidden S-NSSAI list in the present embodiment is a prohibition list in which S-NSSAI prohibited from being used by the network is stored.  The forbidden S-NSSAI list may include one or multiple pieces of S-NSSAI.  Furthermore, the UE_A 10 may manage the forbidden S-NSSAI list for each PLMN or for each registration 
wherein a rejected S-NSSAI includes a slice/service type (SST) and a slice differentiator (SD) (Paragraph 0157 discloses the S-NSSAI may include Slice/Service type (SST) and Slice Differentiator (SD)),
wherein the SST represents an expected network slice behavior in terms of features and services (Paragraph 0158 discloses the SST is information indicating the operation of the network slice expected in terms of function and service),
wherein the SD represents optional information that complements the SST to differentiate among multiple network slices of the same slice/service type (Paragraph 0158 discloses the SD may be information complementary to the SST in a case of selecting one NSI from multiple NSIs indicated by the SST);.
Kawasaki does not explicitly disclose wherein a rejected S-NSSAI includes a rejection cause.
In analogous art, Zhu discloses wherein a rejected S-NSSAI includes a rejection cause (Paragraph 0129 discloses the terminal initiates a registration procedure, and the core network side returns allowed NSSAI and rejected NSSAI.  The rejected NSSAI includes identification information (e.g., the S-NSSAI 3) of a slice (e.g., the slice 3 in FIG. 3) and a rejection cause value, and the rejection cause value indicates that the slice is a network slice not supported by the PLMN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a rejected S-NSSAI including a rejection cause value, as described in Zhu, with a UE receiving a cause indicating why some of the requests by the UE_A 10 are not allowed and/or some of the 
Kawasaki, as modified by Zhu, does not explicitly disclose based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current PLMN; and based on the rejection cause that the rejected S-NSSAI is not available in a current registration area of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current registration area.
In analogous art, 3GPP discloses based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current PLMN (Section 4.6.2.2 at page 30 discloses the UE stores NSSAIs as follows: c) When the UE receives the S-NSSAI(s) included in rejected NSSAI in the REGISTRATION ACCEPT message, the UE shall store the S-NSSAI(s) into the rejected NSSAI based on the associated rejection cause(s).  Section 5.5.1.2.4 at page 78 discloses The UE receiving the rejected NSSAI in the REGISTRATION ACCEPT message takes the following actions based on the rejection cause in the rejected NSSAI: "S-NSSAI not available in the current PLMN" and "S-NSSAI not available in the current registration area"); and
based on the rejection cause that the rejected S-NSSAI is not available in a current registration area of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current registration area (Section 4.6.2.2 at page 30 discloses the UE stores NSSAIs as follows: c) When 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE storing rejected NSSAI based on the associated rejection cause, "S-NSSAI not available in the current PLMN" or "S-NSSAI not available in the current registration area", as described in 3GPP, with a UE updating a forbidden NSSAI list or forbidden S-NSSAI list stored in the UE, as described in Kawasaki, as modified by Zhu, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE storing rejected NSSAI based on the associated rejection cause, "S-NSSAI not available in the current PLMN" or "S-NSSAI not available in the current registration area" of 3GPP with a UE updating a forbidden NSSAI list or forbidden S-NSSAI list stored in the UE of Kawasaki, as modified by Zhu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kawasaki, Zhu, and 3GPP to obtain the invention as specified in claim 1.

Regarding claim 4, as applied to claim 1 above, Kawasaki, as modified by Zhu and 

Regarding claim 6, as applied to claim 4 above, Kawasaki, as modified by Zhu and 3GPP, further discloses wherein based on the configuration update command message including a registration request requesting a registration of the UE, a negotiation between the UE and a network is initiated (Paragraphs 0248-0250 disclose the UE_A 10 transmits a Registration request message to the AMF_A 240 through the NR node_A 122 (S1500) (S1502) (S1504) to initiate the registration procedure.  The UE_A 10 may transmit the registration request message including the Session Management (SM) message, or by including the SM message, the UE_A 10 may request performance of the procedure for session management such as the PDU session establishment procedure during the registration procedure.  The UE_A 10 and/or each apparatus may transition to the third state, based on the transmission of the request message in the initial registration procedure, or may transition to the fourth state, based on the transmission of the request message in the registration update procedure.  Specifically, the UE_A 10 transmits a RRC message including the Registration request message to the NR node_A 122 (S1500), and the NR node_A 122 having received the RRC message including the Registration request message selects the AMF_A 240 as the NF or the common CP function of the route destination 

Regarding claim 7, as applied to claim 1 above, Kawasaki, as modified by Zhu and 3GPP, further discloses wherein the rejection cause indicates that the rejected S-NSSAI is not available in the current PLMN of the UE, or the rejected S-NSSAI is not available in the current registration area of the UE (Paragraphs 0218 and 0220 disclose the 23rd identification information in the present embodiment is information indicating that the requested NSSAI is not allowed in the PLMN to which the UE_A 10 is connected.  The 24th identification information in the present embodiment is information indicating that the requested NSSAI is not allowed in the registration area/cell to which the UE_A 10 is connected).

Regarding claim 10, Kawasaki discloses a user equipment (UE) configured to receive a configuration update command message in a wireless communication system (Figure 1 and paragraph 0032 disclose the UE_A 10 may be any wirelessly connectable terminal apparatus.  Paragraph 0184 discloses seventh behavior in the present embodiment is behavior in which the UE_A 10 updates the forbidden NSSAI list or forbidden S-NSSAI list stored in the UE_A 10.  Specifically, the UE_A 10 and/or the apparatus in the core network may add NSSAI which the UE_A 10 has transmitted to the network or S-NSSAI included in NSSAI, to the forbidden NSSAI list or forbidden S-NSSAI list.  Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been 
at least one transceiver (Figure 4A and paragraph 0096 disclose the UE_A 10 includes a transmission and/or reception unit_A 420);
at least one processor (Figure 4A and paragraph 0096 disclose the UE_A 10 includes a controller_A 400); and
at least one memory operably connectable to the least one processor and storing instructions that, based on being the at least one processor, perform operations (Figure 4A and paragraphs 0096 and 0098 disclose the UE_A 10 includes a storage unit_A 440.  The storage unit_A 440 is a function unit configured to store programs data.  The transmission and/or reception unit_A 420 and the storage unit_A 440 are connected to the controller_A 400 via a bus.  The controller_A 400 is a function unit to control the UE_A 10.  The controller_A 400 implements various processes by reading out various programs stored in the storage unit_A 440 and performing the programs) comprising:

wherein the configuration update command message includes a rejected network slice selection assistance information (NSSAI) (Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected.  Paragraph 0214 discloses the 21st identification information in the present embodiment is information indicating the cause value (cause) indicating that the request has been rejected.  Paragraph 0264 discloses the AMF_A 240 may indicate the reason why some of the requests the UE_A 10 are rejected or not allowed, by transmitting the 15th identification information.  For example, the AMF_A 240 may transmit the 15th identification information to indicate that 
wherein the rejected NSSAI includes at least one rejected single-network slice selection assistance information (S-NSSAI) (Paragraph 0160 discloses the Single Network Slice Selection Assistance information (NSSAI) in the present embodiment is a group of S-NSSAI.  Each S-NSSAI included in the NSSAI is information that assists the access network or the core network to select NSI.  Paragraph 0161 discloses the forbidden S-NSSAI list in the present embodiment is a prohibition list in which S-NSSAI prohibited from being used by the network is stored.  The forbidden S-NSSAI list may include one or multiple pieces of S-NSSAI.  Furthermore, the UE_A 10 may manage the forbidden S-NSSAI list for each PLMN or for each registration area/cell),
wherein a rejected S-NSSAI includes a slice/service type (SST) and a slice differentiator (SD) (Paragraph 0157 discloses the S-NSSAI may include Slice/Service type (SST) and Slice Differentiator (SD)),
wherein the SST represents an expected network slice behavior in terms of features and services (Paragraph 0158 discloses the SST is information indicating the operation of the network slice expected in terms of function and service),
wherein the SD represents optional information that complements the SST to differentiate among multiple network slices of the same slice/service type (Paragraph 0158 discloses the SD may be information complementary to the SST in a case of selecting one NSI from multiple NSIs indicated by the SST).
Kawasaki does not explicitly disclose wherein a rejected S-NSSAI includes a rejection cause.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a rejected S-NSSAI including a rejection cause value, as described in Zhu, with a UE receiving a cause indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected, as described in Kawasaki, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a rejected S-NSSAI including a rejection cause value of Zhu with a UE receiving a cause indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected of Kawasaki was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhu.
Kawasaki, as modified by Zhu, does not explicitly disclose based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current PLMN, and based on the rejection cause that the rejected S-NSSAI is not available in a current registration area of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current registration area.
In analogous art, 3GPP discloses based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, adding the rejected 
based on the rejection cause that the rejected S-NSSAI is not available in a current registration area of the UE, adding the rejected S-NSSAI in a rejected NSSAI for the current registration area (Section 4.6.2.2 at page 30 discloses the UE stores NSSAIs as follows: c) When the UE receives the S-NSSAI(s) included in rejected NSSAI in the REGISTRATION ACCEPT message, the UE shall store the S-NSSAI(s) into the rejected NSSAI based on the associated rejection cause(s).  Section 5.5.1.2.4 at page 78 discloses The UE receiving the rejected NSSAI in the REGISTRATION ACCEPT message takes the following actions based on the rejection cause in the rejected NSSAI: "S-NSSAI not available in the current PLMN" and "S-NSSAI not available in the current registration area").
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE storing rejected NSSAI based on the associated rejection cause, "S-NSSAI not available in the current PLMN" or "S-NSSAI not available in the current registration area", as described in 3GPP, with a UE updating a forbidden NSSAI list or forbidden S-NSSAI list stored in the UE, as described in Kawasaki, as modified by Zhu, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE storing rejected NSSAI based on 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kawasaki, Zhu, and 3GPP to obtain the invention as specified in claim 10.

Regarding claim 11, as applied to claim 10 above, Kawasaki, as modified by Zhu and 3GPP, further discloses wherein the configuration update command message further includes allowed NSSAI updated for the UE (Paragraphs 0198 and  0262 disclose the 13th identification information in the present embodiment is NSSAI allowed by the network to the UE_A 10.  The AMF_A 240 transmits the 13th identification information to indicate NSSAI that the network allows and/or assigns to the UE_A 10.  Furthermore, the AMF_A 240 may transmit the 13th identification information to indicate that the network supports and/or allows the connection to NSSAI requested by UE_A 10).

Regarding claim 13, as applied to claim 11 above, Kawasaki, as modified by Zhu and 3GPP, further discloses wherein based on the configuration update command message including registration request information, a negotiation between the UE and a network is initiated (Paragraphs 0248-0250 disclose the UE_A 10 transmits a Registration request message to the AMF_A 240 through the NR node_A 122 (S1500) (S1502) (S1504) to initiate the registration 

Regarding claim 14, as applied to claim 11 above, Kawasaki, as modified by Zhu and 3GPP, further discloses wherein the rejection cause indicates that the rejected S-NSSAI is not available in the current PLMN of the UE, or the rejected S-NSSAI is not available in the current registration area of the UE (Paragraphs 0218 and 0220 disclose the 23rd identification information in the present embodiment is information indicating that the requested NSSAI is not allowed in the PLMN to which the UE_A 10 is connected.  The 24th identification information in the present embodiment is information indicating that the requested NSSAI is not allowed in the registration area/cell to which the UE_A 10 is connected).

claim 17, Kawasaki discloses an apparatus configured to implement an Access and Mobility management Function (AMF) to send a configuration update command message in a wireless communication system (Paragraphs 0220 and 0221 disclose the 24th identification information in the present embodiment is information indicating that the requested NSSAI is not allowed in the registration area/cell to which the UE_A 10 is connected.  Based on the reception of the 24th identification information, the UE_A 10 may perform the seventh behavior.  Paragraph 0264 discloses the AMF_A 240 may indicate the reason why some of the requests the UE_A 10 are rejected or not allowed, by transmitting the 15th identification information.  For example, the AMF_A 240 may transmit the 15th identification information to indicate that NSSAI different from the NSSAI required by the UE_A 10 is allocated to the UE_A 10, and may indicate the reason for this.  Paragraph 0283 discloses the AMF_A 240 may transmit one or more pieces of identification information from the 21st identification information to the 27th identification information to indicate that the NSSAI requested by the UE_A 10 is not allowed, or to indicate the reason why the NSSAI requested by the UE_A 10 is not allowed), the apparatus comprising:
at least one transceiver (Figure 7A and paragraph 0106 disclose the AMF_A 240 includes a network connection unit_C 720);
at least one processor (Figure 7A and paragraphs 0106 disclose the AMF_A 240 includes a controller_C 700); and
at least one memory operably connectable to the least one processor and storing instructions that, based on being the at least one processor, perform operations (Figure 7A and paragraphs 0106, 0107, and 0110 disclose the AMF_A 240 includes a storage unit_C 740.  The storage unit_C 740 is a function unit for storing programs, data, and the like.  The network 
sending, to a user equipment (UE), the configuration update command message for updating a configuration of the UE (Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected.  Paragraph 0214 discloses the 21st identification information in the present embodiment is information indicating the cause value (cause) indicating that the request has been rejected.  Paragraph 0264 discloses the AMF_A 240 may indicate the reason why some of the requests the UE_A 10 are rejected or not allowed, by transmitting the 15th identification information.  For example, the AMF_A 240 may transmit the 15th identification information to indicate that NSSAI different from the NSSAI required by the UE_A 10 is allocated to the UE_A 10, and may indicate the reason for this.  Paragraph 0283 discloses the AMF_A 240 may transmit one or more pieces of identification information from the 21st identification information to the 27th identification information to indicate that the NSSAI requested by the UE_A 10 is not allowed, or to indicate the reason why the NSSAI requested by the UE_A 10 is not allowed),
wherein the configuration update command message includes rejected network slice selection assistance information (NSSAI) (Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected.  Paragraph 0214 discloses the 21st identification information in the present embodiment 
wherein the rejected NSSAI includes at least one rejected single-network slice selection assistance information (S-NSSAI) (Paragraph 0160 discloses the Single Network Slice Selection Assistance information (NSSAI) in the present embodiment is a group of S-NSSAI.  Each S-NSSAI included in the NSSAI is information that assists the access network or the core network to select NSI.  Paragraph 0161 discloses the forbidden S-NSSAI list in the present embodiment is a prohibition list in which S-NSSAI prohibited from being used by the network is stored.  The forbidden S-NSSAI list may include one or multiple pieces of S-NSSAI.  Furthermore, the UE_A 10 may manage the forbidden S-NSSAI list for each PLMN or for each registration area/cell),
wherein a rejected S-NSSAI includes a slice/service type (SST) and a slice differentiator (SD) (Paragraph 0157 discloses the S-NSSAI may include Slice/Service type (SST) and Slice Differentiator (SD)),
wherein the SST represents an expected network slice behavior in terms of features and services (Paragraph 0158 discloses the SST is information indicating the operation of the network slice expected in terms of function and service),
wherein the SD represents optional information that complements the SST to differentiate among multiple network slices of the same slice/service type (Paragraph 0158 discloses the SD 
Kawasaki does not explicitly disclose wherein a rejected S-NSSAI includes a rejection cause.
In analogous art, Zhu discloses wherein a rejected S-NSSAI includes a rejection cause (Paragraph 0129 discloses the terminal initiates a registration procedure, and the core network side returns allowed NSSAI and rejected NSSAI.  The rejected NSSAI includes identification information (e.g., the S-NSSAI 3) of a slice (e.g., the slice 3 in FIG. 3) and a rejection cause value, and the rejection cause value indicates that the slice is a network slice not supported by the PLMN).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a rejected S-NSSAI including a rejection cause value, as described in Zhu, with a UE receiving a cause indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected, as described in Kawasaki, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a rejected S-NSSAI including a rejection cause value of Zhu with a UE receiving a cause indicating why some of the requests by the UE_A 10 are not allowed and/or some of the requests of the UE_A 10 have been rejected of Kawasaki was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhu.
Kawasaki, as modified by Zhu, does not explicitly disclose wherein based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, the rejected S-NSSAI is added in a rejected NSSAI for the current 
In analogous art, 3GPP discloses wherein based on the rejection cause that the rejected S-NSSAI is not available in a current public land mobile network (PLMN) of the UE, the rejected S-NSSAI is added in a rejected NSSAI for the current PLMN (Section 4.6.2.2 at page 30 discloses the UE stores NSSAIs as follows: c) When the UE receives the S-NSSAI(s) included in rejected NSSAI in the REGISTRATION ACCEPT message, the UE shall store the S-NSSAI(s) into the rejected NSSAI based on the associated rejection cause(s).  Section 5.5.1.2.4 at page 78 discloses The UE receiving the rejected NSSAI in the REGISTRATION ACCEPT message takes the following actions based on the rejection cause in the rejected NSSAI: "S-NSSAI not available in the current PLMN" and "S-NSSAI not available in the current registration area"), and
wherein based on the rejection cause that the rejected S-NSSAI is not available in a current registration area of the UE, the rejected S-NSSAI is added in a rejected NSSAI for the current registration area (Section 4.6.2.2 at page 30 discloses the UE stores NSSAIs as follows: c) When the UE receives the S-NSSAI(s) included in rejected NSSAI in the REGISTRATION ACCEPT message, the UE shall store the S-NSSAI(s) into the rejected NSSAI based on the associated rejection cause(s).  Section 5.5.1.2.4 at page 78 discloses The UE receiving the rejected NSSAI in the REGISTRATION ACCEPT message takes the following actions based on the rejection cause in the rejected NSSAI: "S-NSSAI not available in the current PLMN" and "S-NSSAI not available in the current registration area").
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kawasaki, Zhu, and 3GPP to obtain the invention as specified in claim 17.

Claims 5, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Zhu and further in view of 3GPP as applied to claims 4, 7, 11, and 14 above, and further in view of Faccin et al. (U.S. Patent Application Publication No. 2019/0124561 A1) (hereinafter Faccin).

Regarding claims 5 and 12, as applied to claims 4 and 11 above, Kawasaki, as modified by Zhu and 3GPP, discloses the claimed invention except explicitly disclosing based on the configuration update command message including the updated allowed NSSAI, storing the 
In analogous art, Faccin discloses based on the configuration update command message including the updated allowed NSSAI, storing the updated allowed NSSAI based on considering the updated allowed NSSAI as valid (Paragraph 0089 discloses when an Allowed NSSAI for a PLMN is received, the Allowed NSSAI may be stored in the UE, including when the UE is turned off, until a new Allowed NSSAI for this PLMN is received.  When a new Allowed NSSAI for a PLMN is received, the UE may replace any stored Allowed NSSAI for this PLMN with this new Allowed NSSAI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate storing new Allowed NSSAI in a UE, as described in Faccin, with an AMF transmitting new Allowed NSSAI to a UE, as described in Kawasaki, as modified by Zhu and 3GPP, because doing so is using a known technique to improve a similar method in the same way.  Combining storing new Allowed NSSAI in a UE of Faccin with an AMF transmitting new Allowed NSSAI to a UE of Kawasaki, as modified by Zhu and 3GPP, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Faccin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kawasaki, Zhu, 3GPP, and Faccin to obtain the invention as specified in claims 5 and 12.

Regarding claims 9 and 16, as applied to claims 7 and 14 above, Kawasaki, as modified by Zhu and 3GPP, discloses the claimed invention except explicitly disclosing wherein 
In analogous art, Faccin discloses wherein based on S-NSSAI associated with a currently active protocol data unit (PDU) session being not included in the updated allowed NSSAI, and/or being included in the rejected NSSAI in the UE, the AMF is a network node informing a release of the PDU session to a SMF associated with the PDU session (Paragraph 0107 discloses when a Network Slice used for one or multiple PDU Sessions is no longer available for a UE, in addition to sending the new Allowed NSSAI to the UE, the following may apply: (a) in the network, if the Network Slice is no longer available under the same AMF (e.g. due to UE subscription change), the AMF may indicate to the SMF(s) corresponding to the relevant S-NSSAI to autonomously release the UE's SM context).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AMF indicating to an SMF to release S-NSSAI for a network slice that is no longer available to a UE, as described in Faccin, with an AMF identifying whether an S-NSSAI is permitted for a UE, as described in Kawasaki, as modified by Zhu and 3GPP, because doing so is using a known technique to improve a similar method in the same way.  Combining an AMF indicating to an SMF to release S-NSSAI for a network slice that is no longer available to a UE of Faccin with an AMF identifying whether an S-NSSAI is permitted for a UE of Kawasaki, as modified by Zhu and 3GPP, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Faccin.
.
Response to Arguments
Applicant's arguments filed 1/7/2022 with respect to claims 1-20 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.
Applicant’s arguments with respect to Kawasaki not disclosing a rejected NSSAI for a current PLMN and a rejected NSSAI for a current registration area have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments with respect to Kawasaki not disclosing the configuration update command being received by the UE from an AMF have been fully considered but they are not persuasive.
On page 8 in the Remarks, Applicant argues that Kawasaki involves the UE transmitting the NSSAI to the network.  However, claim 1 as amended requires that configuration update command message is received by the UE from an AMF, wherein the configuration update command message includes a rejected NSSAI, where the rejected NSSAI includes at least one rejected S- NSSAI.
Kawasaki discloses receiving, from an access and mobility management function (AMF), the configuration update command message for updating a configuration of the UE (Paragraph 0203 discloses the 15th identification information in the present embodiment is a cause value (cause) indicating why some of the requests by the UE_A 10 are not allowed and/or some of the 
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642